DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-12, and 14-20 are currently pending. 
Claims 1, 12, and 20 have been currently amended. 
Claims 2 and 13 were previously cancelled.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  07/08/2021 has been entered.


Response to Arguments
REJECTION OF CLAIMS UNDER 35 U.S.C. § 101
In regards to Step 2A analysis, the Applicant traverses the rejection and asserts the at the amended claim language of claim 1 is “directed to a server implemented method of determining a deposit refund for a renter associated with a rental property. Further, the process steps of the amended claim 1 i.e. receiving, comparing, identifying, storing, and calculating are performed by the server reflecting the intended use of a structural limitations.”

The enumerated groupings of abstract ideas are defined as:
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I);
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).

From the previous office action dated 03/24/2021






It is recognized  that Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above. The groupings of abstract ideas, and their relationship to the body of judicial precedent, are further discussed in MPEP § 2106.04(a)(2).
If the identified limitation(s) falls within at least one of the groupings of abstract ideas, it is reasonable to conclude that the claim recites an abstract idea in Step 2A Prong One. The claim then requires further analysis in Step 2A Prong Two, to determine whether any additional elements in the claim integrate the abstract idea into a practical application, see MPEP § 2106.04(d).
 	It is respectfully submitted that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Under Step 1, the claim (i.e., claim 1) recites a computer-implemented method of determining a depositrefunded to a renter having a computer and an image capturing device. Steps are provided to carry out the process or determining a deposit refunded to a renter using a device or set of devices, therefore is a method being within a statutory category of invention.
Under Step 2A, The claims are directed to an abstract idea. As discussed above in the response to
arguments, "...receiving a set of first and second images, finding a match between the corresponding images based upon information embedded in the images, matching the first set and second set of images and identifying if there are property condition issues based upon the comparisons between the corresponding matching images, assigning a value to the property condition issues and calculating a
refunded amount to the deposit based upon the initial deposit amount..." can also be performed mentally
(or at least be performed manually by a human analog-see similar to insurance claim auditor). For
example, a human mind can compare images (before and after), match images, assign a value
and calculate a refund. The Applicant's assertion that the claims are "directed to a computer-
implemented method of determining the deposit refunded to a renter associated with a rental property,

time stamped and date stamped" are merely the application of the abstract idea within a
conventional technological environment performing computer functions similar to "electronic
recordkeeping”. It is also clear from the Applicant's Background of Invention that the business problem of
rentee's establishing the amount of damage to a rental property and the need to collect evidence to
support deposit return reduction [see Applicant's Background, 0002-0004], has been around long before
the advent of computers [consider actuarial tables used in the insurance industry to assessed damage to property (i.e. homes, buildings) used to calculate the amount needed to replace damaged items]. Thus it is maintained that collecting evidence and calculating the amount of rental property damage has long
been a human endeavor going back to antiquity and is (at best) an abstract idea of itself as well as
providing a certain method of organizing human activity [see MPEP 2106.04(a)(2)(II)(C)].
The claim can be categorized as "an idea of itself." The claim relates to an idea of itself because
determining a deposit refunded to a renter associated with rental property describes an idea
(although using a computer) can be performed in the human mind or by a human using pen and paper
wherein the Federal Circuit explained that "methods which can be performed mentally, or which are
equivalent to human mental work are un-patentable abstract ideas--the ‘basic tools of scientific and
technological work' that are open to all™ Id. At 1371, citing Gottschalkv. Benson, 409 U.S. 63 (1972)].
Again, a human mind can compare images (before and after), match images, identify and assess damage
to items assign a value and calculate a refund, [see MPEP 2106.04(a)(2)(III)(A),(B)]
The claims also describe, "a certain method of organizing human activity" inasmuch as comparinga set of images finding a match between corresponding images, identifying damages to items of a
rental property, assigning a value associated with each of the images, calculating a refunded a mount
based upon an initial deposit amount. These features are similar to collecting information, analyzing it
and displaying certain results of the collection and analysis found abstract in Electric Power Group, LLC v.


Under Step 2B: the claims recites elements of a computer and image capturing device. The
computer and image capturing device perform determining the deposit refunded to a renter associated
with a rental property, based on damages to items of the rental property by using electronic images that
are geotagged, time stamped and date stamped. Under the broadest reasonable interpretation the
elements perform generic computer functions that are merely the application of the abstract idea within
a conventional technological environment that are similar to Classifying and storing digital images in an
organized manner found abstract in TU Communications LLCv. Av Automotive LLC 823 F,3d 607 118
U.S.P.Q. 2d 1744 (Fed. Cir. 2016) and generating rule based tasks for processing an insurance claim found
to be abstract in Accenture Global Services, v. 728 F.3d 1336,108 U.S.P.Q.2d 1173 (Fed. Cir. 2013) as well
as "electronic recordkeeping" [see Alice Corp., S. Ct. at 2359 (creating and maintain 'shadow accounts")
and Ultramercial, 772 F.3d at 716 (updating an activity log)], "receiving processing and storing data" [see
Alice Corp., 134 S. Ct at 2360. But see Example 4 (Al-4 global positioning system)] as well as automatingmetal tasks [see Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275], being well-understood, routine and conventional [see July 2015, Update; Subject Matter Eligibility].
name="generator" content="ABBYY FineReader 11"/>
metal tasks [see Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275], being well-understood, routine and conventional [see July 2015, Update; Subject Matter Eligibility].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692